Citation Nr: 0805009	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for laryngitis.  

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected azoospermia with 
infertility.  

3.  Entitlement to an increased initial rating for 
azoospermia with infertility, currently rated as 20 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1962 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2005 and September 2006 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for laryngitis; 
denied service connection for depression, to include as 
secondary to service-connected azoospermia with infertility; 
and granted service connection and assigned a 20 percent 
disability rating for azoospermia with infertility, effective 
April 27, 2005.  The veteran testified before the Board in 
August 2007.  

The issue of service connection for laryngitis is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows it is as likely as not that the 
veteran's current depression is shown to be the result of his 
service-connected azoospermia with infertility.     

2.  The veteran's azoospermia with infertility is manifested 
by low sperm count, complete atrophy of both testicles, and 
penis deformity with loss of erectile power.  


CONCLUSIONS OF LAW

1.  The veteran's current depression is proximately due to or 
the result of the service-connected azoospermia with 
infertility.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected azoospermia with infertility have not been 
met since April 27, 2005, the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, DC 7523 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his depression due to his 
service-connected azoospermia with infertility.  

In a September 2006 psychiatric evaluation, the veteran 
reported that he had contracted mumps during his naval 
service.  He explained that he had had several relationships 
with foreign women during service, but these had not been 
serious relationships because he had been afraid that any 
long-distance relationships would fail, as they had for many 
of his fellow servicemen.  He stated that after 22 years of 
military service, he wished to settle down and have a family 
because he believed that he had saved enough money to live a 
comfortable life with his future family.  He married his 
current wife in May 1987.  The veteran stated that they tried 
for two years to have a child, but his wife was unable to get 
pregnant.  He reported that they sought fertility 
consultation, which revealed that the veteran had a low sperm 
count.  Subsequent tests showed progressive diminution of 
sperm in the specimen.  The veteran grew desperate and 
anxious after a few months because his plans for retirement 
had not yet materialized.  The veteran was soon diagnosed 
with infertility due to azoospermia.  He did not want to 
adopt a child for fear that he might choose a child that 
would turn out to be delinquent.  He reported being unable to 
make any plans over the years because having a child would 
have been a significant factor to any of his decisions.  He 
complained of experiencing depression, self-pity for what had 
happened, sleep disturbances, infrequent sexual activities, 
and inability to sustain an erection during sex.  His wife 
occasionally suspected him of having an affair due to the 
infrequent sexual activity between them, but he denied that 
he was doing so.  Examination revealed a slightly anxious 
mood congruent with affect.  There were no thought or 
perceptual disturbances or any cognitive deficits in 
orientation, memory, abstract thinking, or capacity for 
general information.  The veteran was frustrated over not 
having a child, which was compounded by the fact that he was 
the one who was physiologically incapacitated.  He pitied 
himself and felt guilty that his wife had been affected by 
this.  The psychiatrist diagnosed the veteran with major 
depressive episode.  In an August 2007 follow-up note to the 
September 2006 examination, the psychiatrist clarified and 
opined that the veteran's diagnosis of major depressive 
episode was due to his infertility with azoospermia that had 
resulted from the mumps he had acquired during service.  He 
explained that as a result of the veteran's disappointment of 
not being able to have children, his marital relationship as 
well as his physical, emotional, and psychological states had 
been affected.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board has analyzed the available evidence and finds that 
the September 2006 and August 2007 opinions from the 
veteran's treating psychiatrist are probative.  In placing 
great weight on the September 2006 and August 2007 opinions, 
the Board notes that these opinions are based on a thorough 
medical examination, provide adequate rationale, and are 
detailed in their explanations.  In forming his opinion, the 
psychiatrist explained how the veteran had been affected in 
many different areas of his life by his azoospermia with 
infertility.  Some factors for assessing the probative value 
of a medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  There is 
no contrary opinion of record regarding causation and 
etiology of the veteran's depression and the Board is not 
permitted to make medical findings, but must rely on 
competent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The Board accordingly finds the September 
2006 and August 2007 medical opinions to be probative as to 
whether the veteran's depression was related to his service-
connected azoospermia with infertility because the 
psychiatrist provided a detailed, persuasive opinion based on 
a comprehensive examination and adequate rationale.  

Accordingly, the Board finds that service connection for the 
veteran's depression, as secondary to his service-connected 
azoospermia with infertility, is warranted because the 
evidence establishes that it is as likely as not that the 
depression is the result of the service-connected azoospermia 
with infertility.   

Therefore, resolving all doubt in favor of the veteran, the 
Board concludes that the depression was proximately due to 
his service-connected azoospermia with infertility.  
Therefore, service connection for depression must be granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2007).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).   

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2007).  

In this case, the veteran has azoospermia with infertility 
that was due to the mumps/parotitis and orchitis he had 
during service.  His testicles are slightly smaller than 
normal size, and the left testicle has a minimal hydrocele 
while the right testicle has a small cyst in the epidydimis.  
The RO rated the azoospermia with infertility, by analogy, 
under Diagnostic Code (DC) 7523.  While no diagnostic code 
specifically addresses "azoospermia with infertility," DC 
7523 does address the condition of the testicles, which is 
precisely related to the symptomatology described by the 
veteran.  The medical evidence also shows penis abnormality 
with loss of erectile power, and therefore DC 7522, which 
pertains to penis deformity with loss of erectile power, is 
also applicable.  The Board can identify no more appropriate 
diagnostic codes and the veteran has not identified any.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, 
the Board will proceed with an analysis of the veteran's 
disability under those diagnostic codes.   

Under DC 7523, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation.  38 C.F.R. § 4.115(b), DC 7523 (2007). 

Under DC 7522, deformity of the penis with loss of erectile 
power warrants a 20 percent rating, with consideration for 
special monthly compensation.  38 C.F.R. § 4.115(b), DC 7522 
(2007).    

Private medical records dated from April 1989 to October 2005 
show that the veteran received intermittent treatment for 
azoospermia with infertility.  The treatment records show 
that the veteran underwent several sperm analyses which 
revealed low sperm counts with no motility.  

On VA examination in October 2005, the veteran was found to 
have normal bladder, anus, rectal walls, urethra, and 
perineal sensation.  There was no peripheral edema, 
genitourinary neoplasm, or abdominal or flank tenderness.  
The veteran had erectile dysfunction, and he reported that 
vaginal penetration was possible all or almost all of the 
time but only for one to two minutes.  There was abnormal 
ejaculation with very minimal semen.  There was no evidence 
of urinary symptoms, urinary leakage, or any history of 
urinary tract infections, urinary retention, urinary tract 
stones, or renal dysfunction and failure.  The penis was 
found to be abnormal.  The non-erected penis measured two 
inches by one inch, and there was loss of erectile power.  An 
ultrasound of the testicles showed that they were slightly 
smaller than normal size.  There was a left minimal hydrocele 
and a small right epidydimal cyst.  There was no evidence of 
varicocele.  Semen analysis showed azoospermia with the 
presence of few pus cells and few red blood cells.  The 
examiner opined that the veteran's azoospermia with 
infertility was at least as likely as not due to the 
mumps/parotitis and orchitis that he had during his military 
service.  The rationale was that orchitis occurred in 
approximately 20 percent of post-pubertal males with mumps 
parotitis, and testicular atrophy would later develop in half 
of the affected men.  He also reported that orchitis was 
bilateral in fewer than 15 percent of cases, and that even 
though sterility/infertility was rare, it could occur after 
mumps parotitis.  

The evidence shows that the veteran has complete atrophy of 
both testicles, for which he received a 20 percent rating 
under DC 7523.  Because the veteran already has the maximum 
rating under DC 7523, the Board finds that an increased 
initial rating for azoospermia with infertility is not 
warranted under DC 7523.  Additionally, the veteran has 
already been granted special monthly compensation based on 
loss of use of creative organ.  

Similarly, there is evidence of penis deformity with loss of 
erectile power.  Under DC 7522, this would warrant a 20 
percent rating.  Since the veteran already has the maximum 
rating under DC 7522 and has been granted special monthly 
compensation based on loss of use of creative organ, the 
Board finds that an increased initial rating for azoospermia 
with infertility is not warranted under DC 7522.  
Furthermore, the evidence does not sow complete loss of 
erectile power, but diminished erectile power and duration.

In sum, the Board finds that the veteran's azoospermia with 
infertility does not warrant a rating in excess of 20 percent 
under any of the applicable diagnostic criteria during any of 
the time under consideration since service connection was 
established.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005, March 2006, and 
July 2006; rating decisions in December 2005 and September 
2006; a statement of the case in February 2006; and 
supplemental statements of the case in May 2006 and June 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased initial rating for 
azoospermia with infertility.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Service connection for depression, to include as secondary to 
service-connected azoospermia with infertility, is granted.  

An increased initial rating for azoospermia with infertility 
is denied.  


REMAND

The Board finds that additional development is needed prior 
to further disposition of the claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The record reflects that the veteran has been diagnosed with 
laryngitis, but it remains unclear whether the diagnosed 
laryngitis is related to his period of active service.  

The veteran's service medical records show that he complained 
of a sore throat and hoarseness of the voice in July 1980.  
In an August 1983 medical record, the veteran complained of 
easy voice fatigue and hoarseness.  The diagnosis was rule 
out vocal cord paralysis.  Another August 1983 medical record 
and a December 1983 medical record show bilateral vocal cord 
polyps.  In a January 1984 medical report, the veteran 
underwent a micro-direct laryngoscopy with removal of vocal 
cord nodules and received follow-up treatment for slight 
voice hoarseness in February 1984.  The veteran has been 
currently diagnosed with laryngopharyngeal disease and 
allergic pharyngo-laryngitis with post-nasal drip.  There is 
no opinion in the veteran's file, however, as to whether his 
current laryngitis is related to the treatment in service for 
his January 1984 removal of vocal cord nodule surgical 
procedure or the treatment for his hoarseness of the voice 
and sore throat.

In order to make an accurate assessment of the veteran's 
entitlement to service connection for his disability, it is 
necessary to have a medical opinion discussing the 
relationship between his disability and service based upon a 
thorough review of the record.  

Because a VA examiner has not opined as to whether or not the 
veteran's laryngitis is related to his period of active 
service, the Board finds that an examination and opinion 
addressing the etiology of this disorder is necessary in 
order to fairly decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed laryngitis and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed laryngitis is 
etiologically related to the January 
1984 micro-direct laryngoscopy with 
removal of vocal cord nodules during 
service, any complaints or treatment 
for hoarseness of voice and sore throat 
during service, or any other incident 
of active service.  If necessary, the 
examiner should attempt to reconcile 
the opinion with the medical opinions 
of record.  The rationale for all 
opinions expressed must be provided.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.

2.  Then, readjudicate the claim for 
service connection for laryngitis.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


